Citation Nr: 1109028	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot and ankle disorder.

2.  Entitlement to service connection for kidney disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable rating for a skin rash prior to March 21, 2009, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991 with subsequent duty in the Army National Guard of Alabama.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for a left foot and ankle disorder, a kidney disorder, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 21, 2009, the Veteran's skin rash was manifested by 20 to 40 percent of the entire body affected, but not by more than 40 percent of the entire body or exposed areas affected, or by the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  

2.  Since March 21, 2009, the Veteran's skin rash has not been manifested by more than 40 percent of the entire body or exposed areas affected, or by the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  


CONCLUSIONS OF LAW

1.  Prior to March 21, 2009, the criteria for a 30 percent disability rating, but no higher, for the Veteran's skin rash were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2009).
	
2.  Since March 21, 2009 the criteria for a rating in excess of 30 percent for the Veteran's skin rash have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in November 2006 the Veteran expressed disagreement with the October 2006 rating decision granting him service connection for his skin rash.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the October 2006 rating decision awarded the Veteran a noncompensable evaluation for his skin rash.  Subsequently, in a rating decision of May 2009, the evaluation was increased to 30 percent, effective March 21, 2009.  As such, the Board must determine whether the Veteran is entitled to a compensable rating prior to March 21, 2009, and a rating in excess of 30 percent thereafter. 

Additionally, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  Moreover, there is no evidence suggesting that the Veteran's disability is the result of a burn or can be characterized as a scar, and as such, Diagnostic Codes 7800-7805 are not applicable.

The Veteran's skin rash has been rated under 38 C.F.R. § 4.118, DC 7806 (2009).  Under this code, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2009).

Here, the Board observes that the Veteran's evaluation was increased to 30 percent based on an addendum opinion obtained in March 2009 to a VA examination of April 2006.  Essentially, the addendum opinion revises the former opinion by indicating that 36 percent of the Veteran's entire body is affected by the skin rash.  Specifically, while the examiner only evaluated the Veteran's thighs, back, and arms at the time of the April 2006 VA examination, in March 2009 it was recognized that additionally, the Veteran's ankles, buttocks, and stomach are also affected.  

Following the April 2006 VA examination, the Veteran complained that the examiner had not evaluated all the parts of his body that were affected by the rash.  A review of the examination request prepared by the RO reveals that the examiner was advised that pursuant to service treatment records, the Veteran's thighs, back and arms were affected.  Further, the medical record shows that numerous areas of the Veteran's body have been affected throughout the course of the appeal, and that additional areas did not all arise in March 2009.  For example, an April 2002 a private physician noted the Veteran suffered from "patchy eczematoid lesions in various locations."  In an October 2006 VA treatment record, the Veteran's groin, ankles, buttocks, and waist were noted as having been affected by the rash.  In summary, any reasonable doubt must be afforded to the Veteran and the Board finds that the percentage of affected areas noted in March 2009 has persisted throughout the course of the appeal.  As such, an evaluation of 30 percent is warranted for the Veteran's skin rash prior to March 21, 2009.

A rating in excess of 30 percent, however, is not warranted for any point during the appeal.  There is no evidence that over 40 percent of the Veteran's exposed areas or entire body is affected by the skin rash.  As discussed, the March 2009 VA examiner determined that 36 percent of the Veteran's body is affected, and the April 2006 VA examiner determined that 2 percent of the Veteran's body is affected.  Moreover, the evidence does not support a finding of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over twelve consecutive months.  The April 2006 report specifically indicates that the Veteran has not used immunosuppressant drugs or corticosteroids and the remaining medical record does not suggest otherwise.  

The Board has considered the application of all other diagnostic codes pertaining to the skin but does not find any raised by the medical evidence.  For example, a number of the codes pertain to scars, and scars are not involved with the Veteran's disability.  A number of the codes also require certain percentages of body surface area to be affected by the condition, or treatment of the condition with particular drugs, and these too are not raised by the medical evidence.  The remaining diagnostic codes pertain to medical disorders that are not raised by the evidence here.  For these reasons, the Board does not find that a rating in excess of 30 percent for the Veteran's skin rash has been warranted at any point during the appeal.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, and an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, a letter of March 2006 provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  He has been afforded a VA examination for his skin disability and as previously discussed.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's service-connected skin rash is granted prior to March 21, 2009, subject to the statutory and regulatory provisions governing the payment of monetary benefits.  

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected skin rash for any point in the appeal is denied.


REMAND

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his left foot and ankle disorder, kidney disorder, bilateral hearing loss and tinnitus.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for the Veteran's left foot and ankle disorder, an x-ray taken in November 2006 revealed possible tendinitis.  In a November 2006 VA treatment record, the Veteran was diagnosed with "left ankle pain-past injury."  Service treatment records show that in May 1988 the Veteran suffered hyper-flexion of the left foot, with pain in the dorsal forefoot.  An x-ray report was negative.  In a separate treatment record of May 1988 the Veteran was diagnosed with an inversion sprain of the left ankle.  In a third treatment record of May 1988, the Veteran was diagnosed with a metatarsal fracture of the left foot.  No VA examination has been afforded to the Veteran to determine whether there is any link between the in-service ankle injury and his current condition.  Such an opinion is necessary before the claim can be properly adjudicated.  

As for the Veteran's kidney disorder, he contends this condition is primarily manifested by urinary abnormalities.  The current medical evidence, including VA treatment notes of May 2007 and November 2006 for example, documents problems with urinary frequency, a weak stream, urgency, and leakage.  A service treatment record of October 1989 reveals complaints of occasional dribbling and discharge.  An August 1990 service treatment record documents dribbling.  A medical opinion is needed to determine whether there is any link between the in-service complaints and his current condition before the claim can be properly adjudicated.  

With regard to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, diagnoses of these conditions are documented in VA treatment records of November 2006 and May 2007.  Moreover, the Veteran is competent to describe the existence of his hearing loss and tinnitus.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Additionally, an in-service audiogram of September 1988 documents that the Veteran was "routinely exposed to hazardous noise."  As such, a medical opinion is needed to determine whether there is any link between the documented in-service noise exposure and any current hearing loss and tinnitus before the claims can be properly adjudicated.  

Additionally, any additional VA treatment records must be obtained and associated with the file.  The record reflects that the Veteran has received treatment at the VA Medical Center in Montgomery, Alabama. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records from the VAMC facility in Montgomery, Alabama.  Do not associate duplicate records with the file.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.

2.  Afford the Veteran VA examinations, with appropriate specialists, to ascertain the nature and etiology of the following disorders:

	a.  left foot and ankle disorder
	b.  kidney disorder
	c.  bilateral hearing loss
	d.  tinnitus	

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed conditions had their onset during service or are in any other way causally related to his active service.
      	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby placed on notice that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


